Citation Nr: 1027471	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased evaluation for a malunion fracture, 
first metacarpal, right wrist with residual traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to August 
1957. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In November 2007, the Board remanded this case.  


FINDING OF FACT

The Veteran failed to report for VA examination scheduled in 
September 2009 and good cause for his failure to report is not 
shown.


CONCLUSION OF LAW

The criteria for a an increased evaluation for a malunion 
fracture, first metacarpal, right wrist with residual traumatic 
arthritis have not been met.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).




Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 
2004).  By letter dated in December 2007 the RO advised the 
Veteran of VA's notification and duty to assist obligations under 
the VCAA.  Although this notice was provided subsequent to the 
RO's initial adjudication of the claim in 2003, there is no 
prejudice to the Veteran as the claim was readjudicated in a 
November 2009 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA medical 
records were obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims files.  In compliance with the Board's 
November 2007 remand, the RO obtained the Veteran's VA treatment 
records and attempted to obtain his records from the Social 
Security Administration.  SSA responded that they were unable to 
locate records.  The RO also scheduled the Veteran for VA 
examination in September 2009, but he failed to report without 
good cause.  Therefore, additional remand for a VA examination is 
not warranted. 

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Historically, the Veteran was granted service connection for a 
malunion fracture of the first right metacarpal with residual 
traumatic arthritis in an October 1957 rating decision.  A 10 
percent rating was assigned effective August 1957.  

In January 2003, the Veteran submitted a claim for an increased 
rating.  In conjunction with his claim, he was afforded a VA 
examination in March 2003.  In November 2007, the Board remanded 
this case to provide the Veteran adequate VCAA notice, to procure 
VA treatment records and Social Security Administration (SSA) 
records, and to afford the Veteran a VA examination to assess the 
current severity of his disability.  Thereafter, the Veteran was 
provided appropriate VCAA 



notice in December 2007, SSA indicated that they were unable to 
locate any records, and the VA records were received.  

In an August 2009 letter, the Veteran was told that a VA facility 
would schedule him for an examination.  The RO referenced 
38 C.F.R. § 3.655 and explained that it was important that he 
report for his examination because the consequences for failure 
to report for the VA examination without good cause may include 
denial of the claim.  

The Veteran was scheduled for a VA examination on September 1, 
2009; however, he failed to report.  The RO sent the Veteran a 
supplemental statement of the case in November 2009 which noted 
that he had failed to report for his VA examination scheduled on 
September 1, 2009.  The Veteran did not respond.

In June 2010, the Veteran's representative argued that there is 
no copy of the notification letter of the VA examination in the 
claims file and requested that another VA examination be 
scheduled for the Veteran and that a copy of the notice to the 
Veteran be associated with the claims file.  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re-examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  When 
the missed examination is scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(emphasis added).  

The Board concludes that the claim for the increased rating must 
be denied because the Veteran failed to report for his VA 
examination in September 2009 without showing good cause for the 
failure to report.  38 C.F.R. § 3.655(b); see Kyhn v Shinseki, 
No. 07-2349, slip op. at 8 (U.S. Vet. App. Jan. 15, 2010) (noting 
that, upon finding that Veteran had not demonstrated good cause 
for failing to report for his scheduled examination, the Board 
should have denied his reopened claim rather than having 
adjudicated it on the merits); see also Turk, 21 Vet. App. at 
569-70 (noting that section 3.655 provides that claims other than 
original compensation claims should be summarily denied when a 
veteran fails to report for a scheduled examination).

In sum, while the Board acknowledges that a copy of the letter 
from the VA medical center notifying the Veteran of his 
examination is not associated with the claims folder, the Board 
presumes that the Veteran was properly notified of the scheduled 
examination(s), and because the regular practices of VA do not 
include maintaining a hard copy of a Veteran's notice of his/her 
scheduled VA examination, the absence of any such copy from the 
claims file cannot be used as evidence to demonstrate that that 
notice was not mailed.  See Kyhn v. Shinseki, No. 07-2349 (Fed. 
Cir. Jan. 15, 2010).  

All correspondence from VA has been mailed to the Veteran at his 
most recent address of record.  The Veteran has not claimed that 
he did not receive notice of his scheduled VA examination.  He 
did not respond to the November 2009 SSOC or provide any 
explanation for his failure to report for his VA examination.  He 
has not provided any evidence of good cause for his failure to 
report for the examination on September 1, 2009.

Corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.   See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is not 
always a one-way street").  VA's duty must be understood as a 
duty to assist the veteran in developing his claim, rather than a 
duty on the part of VA to develop the entire claim with the 
veteran performing a passive role.  Turk, 21 Vet. App. at 568.  
In this instance, the Veteran failed to attend the September 1, 
2009 examination scheduled to aid in the development of his 
claim, and he has failed to provide "good cause" for his failure 
to report for the that VA examination.  Under 


the circumstances, his increased rating claim must be denied.  38 
C.F.R. § 3.655(b); see Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to an increased evaluation for a malunion fracture, 
first metacarpal, right wrist with residual traumatic arthritis, 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


